Citation Nr: 1524563	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  14-04 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for heart problems. 

2.  Entitlement to service connection for coronary artery disease. 


REPRESENTATION

Appellant represented by:	Jodee C. Kayton, Attorney at Law


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1971 to January 1998. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Winston-Salem, North Carolina.  In September 2012, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in January 2014, and the Veteran filed a substantive appeal (via a Form 9, Appeal to the Board of Veteran's Appeals) in January 2014.  
  
In addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in such files reveals documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDINGS OF FACT

1.  In a May 2004 rating decision, the RO denied entitlement to service connection for heart problems.  No timely appeal was received by VA, nor was any new and material evidence submitted within the applicable appeal period.

2.  Additional evidence received since the RO's May 2004 decision is new to the record and relates to an unestablished fact necessary to substantiate the merits of the claim of entitlement to service connection for heart problems and raises a reasonable possibility of substantiating the claim of entitlement to service connection for heart problems.

3.  There is persuasive medical opinion evidence of record that shows that the Veteran's coronary artery disease likely first manifested during his military service.  



CONCLUSIONS OF LAW

1.  The May 2004 rating decision is final as to the claim of entitlement to service connection for heart problems.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2014).

2.  New and material evidence has been presented to reopen the claim of entitlement to service connection for heart problems.  38 U.S.C.A. §§ 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria for establishing entitlement to service connection for coronary artery disease have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

As the Board's decision to reopen and grant the Veteran's claim of entitlement to service connection for coronary artery disease is completely favorable, no further action with respect to those issues is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49747 (1992).

II. New and Material Evidence 

In general, RO rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  The credibility of the evidence is presumed for the purpose of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  With respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the service connection claim.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.

The Board notes that the Veteran previously filed an informal claim in August 2003 for heart problems by stating "I suffered a massive coronary in August 1999.  I believe this was directly related to the stress and lifestyle of a career in the military."  In a May 2004 rating decision, the RO denied the claim of entitlement to service connection for a heart problem based on lack of evidence of treatment or diagnosis for this condition in service or within the one year presumptive period.  The Veteran was advised of the decision and his procedural and appellate rights.  However, the Veteran did not appeal the May 2004 rating decision.  No further communication regarding his claim of entitlement to service connection for a heart problem was received until December 2011, when VA received his petition to reopen the claim of entitlement to service connection for a heart condition.  Therefore, the May 2004 rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

The Board finds that the claim filed in August 2003 and denied in the May 2004 rating decision is the same claim filed in December 2011 such that new and material evidence is needed to reopen the claim prior to consideration of the claim on the merits.  See Velez v. Shinseki, 23 Vet. App. 199 (2009). 

Since the May 2004 rating decision, positive nexus medical opinions have been associated with the file.  The Board finds that new and material evidence has been received and the claim is reopened. 

III. Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2014).

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

The Veteran was initially diagnosed and treated for myocardial infarction beginning in August 1999.  Private treatment records from the St. Mary's Regional Medical Center dated in August 1999 provided that the Veteran was initially hospitalized for chest pains and recurrent ST segment elevation.  The Veteran underwent a cardiac catheterization (stent placement).  The Veteran reported that he had no history of myocardial infarction prior to being admitted to the Churchill Regional Medical Center in July 1999 for lower chest pain and epigastric pain.  The Veteran's private doctor provided a letter to VA dated in March 2000 which indicated that the Veteran was doing well after his stent placement and he had no angina or evidence of heart failure, although he did complain of some early fatigability.  

In a November 2011 private medical opinion letter by Dr. E.S., he reported that he had been treating the Veteran since June 2007.  Initially, cardiovascular evaluation revealed decreased heart function and the nuclear stress test revealed cardiomyopathy and anteroapical ischemia.  The private physician opined that the Veteran suffered from severe cardiomyopathy, and "the issue comes up when the coronary artery disease developed."  The private physician stated that it is "well known in cardiac literature, coronary artery disease develops over many many years.  This is not a disease process that started after he was discharged from service, it is clearly progression and occurring during the time he was in service."  He further provided that "classical" coronary artery disease (CAD) progresses without any signs or symptoms until the final event, which is a myocardial infarction.  Therefore, the fact that the Veteran did not complain of symptoms while in service did not imply that the disease process was not well underway.  

In August 2013, the Veteran submitted another private medical opinion from Dr. H.L.K. dated July 2012 to support his claim.  The private physician noted that the Veteran's first myocardial infarction was diagnosed in August 1999 and he retired from active service in January 1998.  The private physician opined that "[m]ost often atherosclerotic changes in the coronary arteries are present for quite a number of years prior to manifesting as an acute myocardial infarction" and conversely, that CAD was not an "incipient and rapidly progressive" type of disease.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  Id.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  Id. 

The Veteran served on active duty from July 1971 to January 1998.  The private medical opinion evidence shows that while not detected during the Veteran's service, given the clinical course and character of heart disease and the proximity of the Veteran's first myocardial infarction (August 1999) to his discharge from service (January 1998), it was likely that his heart disease first manifested during service.  The private medical opinions are supported by a rationale and based on sound medical principles.  For these reasons, the Board finds that these opinions are persuasive and dispositive of the medical nexus question presented in this case.  While heart disease was diagnosed after discharge from service, the evidence establishes that the disease was incurred in service.  Accordingly, service connection for coronary artery disease is warranted.  38 C.F.R. § 3.303(d) (2014).  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for heart problems is reopened.

Service connection for coronary artery disease is granted.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


